United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2262
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Landein Charles Craddock

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 15, 2016
                           Filed: November 18, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     After pleading guilty to robbery and firearm charges, Landein Charles
Craddock appeals the district court’s1 order revoking his supervised release and


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
sentencing him to a total term of 46 months in prison, to run consecutively to a
15-year sentence imposed in the District of Kansas. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       The district court did not abuse its discretion in sentencing Craddock, as the
court imposed the within-Guidelines sentence after considering the 18 U.S.C.
§ 3553(a) factors, and acted within its discretion in imposing consecutive sentences.
See United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (under
substantive-reasonableness test, district court abuses its discretion if it fails to consider
relevant § 3553(a) factor, gives significant weight to improper or irrelevant factor, or
commits clear error of judgment in weighing factors); United States v. Petreikis, 551
F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive reasonableness
to revocation sentence within Guidelines range); U.S.S.G. § 7B1.3(f) (any term of
imprisonment imposed upon revocation of supervised release shall be ordered to be
served consecutively to any sentence of imprisonment that defendant is serving,
whether or not sentence of imprisonment being served resulted from conduct that is
basis of revocation); United States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996)
(decision to impose consecutive or concurrent sentence upon revocation of supervised
release is committed to sound discretion of district court).

       The judgment is affirmed, and counsel’s motion to withdraw is granted.
                       ______________________________




                                            -2-